Citation Nr: 9903925	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-00 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970.

The issues now on appeal to the Board of Veterans' Appeals 
(Board) arise from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the above-captioned benefits sought by the 
veteran.  The veteran perfected his appeal in a timely 
manner.


REMAND

The Board notes that in the document constituting the 
veteran's substantive appeal, filed with the RO in January 
1998, the veteran requested that he be permitted to appear at 
a hearing on appeal before a traveling member of the Board 
(Travel Board hearing).  Internal memoranda generated by the 
RO indicate that in July 1998 the veteran resolved to 
withdraw his appeal, but that in October 1998 he changed his 
mind and elected to continue his appeal.  That being the 
case, and a request for a Travel Board hearing still 
outstanding, the Board must remand these claims to the RO so 
that such a hearing may be scheduled.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
at the earliest available opportunity.  
Unless the RO receives notice, preferably 
in a writing signed by the veteran, that 
he no longer desires such a hearing, the 
hearing should be held and the claims 
file thereafter transferred to the Board 
in accordance with current procedures.



The purpose of this REMAND is to afford the veteran due 
process of law, and the Board intimates no opinion, either 
favorable or unfavorable, as to any final determination 
warranted in this case.  No action is required of the veteran 
until he notified by the RO.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE7

	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


